DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101713494 as submitted on Applicant's Information Disclosure Statement on 17 October 2019.
In regards to claim(s) 1, KR’494 discloses an electrochemical hydrogen pump (electrochemical hydrogen compressor; title) comprising a proton conductive membrane with opposing cathode and anode on respective sides (claims; and p. 4, anode 103, cathode 102), a voltage applier (30; Fig. 5), a cooler (a thermoelectric element 121 for cooling the cathode; claims and p.5) and a controller that controls the cooler (temperature controller 120; p. 5) to increase cooling when a pressure on the cathode side increases (temperature maintained at either 15°C or 25°C as pressure increases up to 40 bar; p. 11 and Fig. 9).
In regards to claim(s) 2, as stated above, KR’494 discloses a controller that controls the cooler (temperature controller 120; p. 5) to increase cooling when a pressure on the cathode side increases (temperature maintained at either 15°C or 25°C as pressure increases up to 40 bar; p. 11 and Fig. 9).  While KR’494 does not explicitly disclose a specific step of lowering the operating temperature while a pressure of the cathode side increases, KR’494’s apparatus is capable of the functional language and therefore meets the instantly claimed limitation.  See MPEP 2114.
In regards to claim(s) 6, KR’494 discloses a method of operating an electrochemical hydrogen pump by providing a cell that includes a proton conductive membrane with opposing cathode and anode on respective sides (claims; and p. 4, anode 103, cathode 102), a voltage applier (30; Fig. 5), a cooler (a thermoelectric element 121 for cooling the cathode; claims and p.5) and a controller that controls the cooler (temperature controller 120; p. 5), applying a voltage to supply high-pressure hydrogen (Fig. 9) and increasing an amount of cooling per unit time while cathode pressure increases (temperature maintained .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR’494 in view of Bahar (US 20160341449 A1) as submitted on Applicant's Information Disclosure Statement on 17 October 2019.
In regards to claim(s) 3, KR’494 does not explicitly disclose a heater that heats the cell, wherein when the pressure of the cathode increases, the amount of heating decreases.
Bahar pertains to electrochemical compression apparatus (abstract) and is therefore in the same field of endeavor as KR’494.  Bahar discloses a heater that heats the cell and is controllable (preheater; abstract; para 16 & 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of KR’494 with Bahar’s preheater because Bahar teaches such increases efficiency and effectiveness of the system (Bahar, abstract).  As combined, KR’494 teaches that the temperature is generally maintained at an optimum level (p. 11) and therefore necessarily a reduction in the amount of preheat added would necessarily in order to maintain KR’494’s operating temperature as additional pressure is a result more IR losses/heat produced by higher current.
In regards to claim(s) 4, while a specific step of turning on a preheater before a compression voltage is applied is not taught, KR’494 in view of Bahar’s apparatus is capable of the operation and therefore meets the instant claim limitation.  See MPEP 2114.
In regards to claim(s) 5, while a specific step of increasing the temperature set point for at least a part of the duration of when the cathode pressure increases and a following step of decreasing an .
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 7, prior art does not explicitly disclose, teach or suggest a method of operating an electrochemical hydrogen pump wherein an amount of cooling per unit time with a cooler is increased so that a temperature of a cell decreases while the cathode pressure increases.  KR’494 is the closest prior art but does not explicitly disclose the above operation.  Examiner notes that capturing allowable subject matter in apparatus-type claims is possible when using terminology such as “a controller programmed to …” in claim 2 would define over the prior art.  Such an amendment would be supported by the specification at paragraph 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ukai (US 10722841 B2) discloses where temperature is controlled to not exceed an upper limit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794